Citation Nr: 0735964	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-41 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for degenerative disc disease, status post operative 
cervical spine injury with traumatic arthritis of the 
cervical spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 30 
percent evaluation of the veteran's degenerative disc disease 
status-post cervical injury with traumatic arthritis of the 
cervical spine and neuropathy of the shoulders/extremities.

The Board notes that in a June 2006 rating decision, the 
Manchester, New Hampshire RO granted service connection for 
cervical radiculopathy, right upper extremity at a 20 percent 
disability rating and service connection for cervical 
radiculopathy, left upper extremity at a 20 percent 
disability rating.


FINDING OF FACT

On December 5, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification in writing 
from the veteran, through his authorized representative, that 
he wanted to withdraw his appeal altogether. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2007). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  In a statement received in December 
2006, the veteran's representative stated that the veteran 
wanted to withdraw all of his appeal actions.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed.  38 U.S.C.A. § 7105. 


ORDER


The appeal is dismissed. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


